DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
October 26, 1998
Dear State Medicaid Director:
Enclosed is the Medicaid and Medicare Immunization Resource Guide which was developed to facilitate State Medicaid
and HCFA collaboration on a value based, quality-focused purchasing project on immunization. This Guide is the first
product of the Value Based Purchasing (VBP) Workgroup (5x5) comprised of five State Medicaid Directors and five
members of HCFA's senior staff. The workgroup chose to focus its first major initiative on immunization purchasing
strategies for children and dual eligibles.
Individual chapters in Volume I of the guide provide information on the use of specific childhood immunization
purchasing strategies and the extent to which they are evidence-based. The final chapter explores opportunities to
collaborate with Medicare on flu and pneumococcal projects that are designed to raise immunization coverage levels
among dual eligibles. Volume II serves as an Appendix and includes a broad array of background materials on
immunization. The information that is presented was obtained with the support of the staff of the Centers for Disease
Control.
I hope that you will find it useful and interesting. If you have any questions or comments, please feel free to contact
Barbara Greenberg by e-mail (bgreenberg1@hcfa.gov) or telephone (410-786-0435).
Sincerely,
/s/
Sally K. Richardson
Director
Attachments
**(To obtain a copy of the Resource Guide, please contact Barbara Greenberg as indicated in the above letter).
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State Operations
All State Medicaid Directors Lee Partridge - American Public Human Services Association Joy Wilson - National
Conference of State Legislators Nolan Jones - National Governors Association Cheryl Beversdorf - Association of State
and Territorial Health Officials

